Citation Nr: 0800615	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-28 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of gout, currently rated as 0 percent 
disabling.

2.  Entitlement to service connection for degenerative 
arthritis of the hips, knees, wrists, and elbows.

3.  Entitlement to service connection for a heart murmur.

4.  Entitlement to service connection for a bladder 
disability manifested by an overactive bladder.

5.  Entitlement to service connection for epididymitis with 
orchitis.

6.  Entitlement to service connection for a kidney disorder.

7.  Entitlement to service connection for depression.



8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to November 
1956.  The AOJ in a March 1999 decision reported that service 
was not considered to have been issued under conditions other 
than dishonorable.  However, entitlement to VA benefits was 
established.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 2001 and October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

A Video Conference hearing was held in July 2007.  A 
transcript of the hearing has been associated with the claim 
file.

The issue of an evaluation of gout is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative arthritis of the hips, knees, wrists, and 
elbows was not manifested during service or within one year 
of separation and is not attributable to active service or 
active duty for training.

2.  There is no current competent evidence of record of a 
heart murmur.

3.  A bladder disability manifested by an overactive bladder 
was not manifested during service and is not otherwise 
related to service.

4.  There is no current competent evidence of record of 
epididymitis with orchitis.

5.  A kidney disorder was not manifested during service and 
is not otherwise related to service.

6.  Depression was not manifested in service and is not 
otherwise related to service.

7.  Depression is unrelated to a service connected disease or 
injury

8.  There is no competent evidence of a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the hips, knees, wrists, and 
elbows was not incurred in or aggravated by service and may 
not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  A heart murmur was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  A bladder disability manifested by an overactive bladder 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Epididymitis with orchitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

5.  A kidney disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

6.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

7.  Depression is not proximately due to or the result of a 
service connected disease or injury .  38 C.F.R. § 3.310 
(2007).

8.  PTSD was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of entitlement to service connection for 
depression, arthritis, a bladder disability, a heart murmur, 
a kidney disorder, PTSD, and epididymitis with orchitis.  In 
VCAA letters of June 2001 and May 2003 the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf; it also in essence told him 
to provide relevant information which would include that in 
his possession.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The letter predated the rating 
decision.  With regard to notice as to disability ratings and 
effective date assignment, notice was not provided until a 
letter of May 2007.  However, the lack of timeliness is not 
prejudicial to the appellant because his claim is denied, 
and, therefore, the issues of rating and effective date do 
not arise.  The Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records and private medical treatment 
records have been obtained.  The veteran was afforded a Video 
Conference hearing.  At the hearing he testified that he had 
submitted all relevant evidence to the case.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Service connection for arthritis may be 
granted if it manifests to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively, it is not for application in the 
present claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

Arthritis

The veteran is claiming service connection for arthritis of 
the hips, knees, wrists, and elbows.  He alleges that he 
first experienced gouty arthritis while in service in 1956 
and that, after service, he was diagnosed with osteoarthritis 
or degenerative arthritis in 1976.  Upon careful review of 
the evidence of record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for degenerative arthritis of the hips, knees, 
wrists, and elbows.  The Board notes that the veteran has 
degenerative joint disease.  However, there is no competent 
evidence of a nexus between the diagnosed degenerative joint 
disease and a disease or injury during service.  

At the outset, the Board notes that the veteran is service 
connected for gout.  Therefore, the following analysis will 
address the veteran's diagnosis of osteoarthritis or 
degenerative arthritis.  

As noted above, a claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the in-service injury or disease and the current 
disability.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.

The veteran's service medical records do not indicate any 
treatment or problems with degenerative joint disease or 
osteoarthritis.

VA outpatient medical treatment records and private medical 
treatment records document diagnoses of osteoarthritis of the 
hips, knees and shoulders.

The earliest medical evidence of record of a diagnosis of 
arthritis is a letter from the veteran's private physician of 
December 1986 stating that the veteran was suffering form 
severe degenerative joint disease of both knees and advanced 
degenerative arthritis of the lumbosacral spine.  

A VA examination report of July 2001 notes that the veteran 
reported that his degenerative joint disease started in about 
1965.  He reported first noticing swelling in the left knee, 
hips, elbows, low back and that presently his symptoms are 
related to his wrists, elbows, knees, hips and lower back.  
He was diagnosed with severe degenerative joint disease of 
the elbows, wrists, knees, and lumbosacral spine.

In a February 2004 letter, the veteran's chiropractor stated 
that in his opinion, the veteran's current problems with his 
neck, back and knees started while in military service and 
progressed to severe degenerative joint disease.  

At the Video Conference hearing of July 2007 the veteran 
testified that his degenerative arthritis started after 
discharge.  He further testified that his doctors have told 
him that his arthritis could have come form his work in the 
military when he was always in a marsh and cold places.  

The Board notes that the veteran's private chiropractor has 
provided a letter providing a medical history stating that 
the veteran's problems with his neck, back and knees started 
while still in service.  However, the physician did not 
indicate whether he had reviewed the claims file prior to 
writing the letter and therefore, the Board finds that the 
physician was restating the history provided by the veteran.  
This is not competent evidence of a nexus to service.  

The evidence of record shows that the right knee disability 
was first manifested more than a year after service.  The 
first diagnosis of record of arthritis is found in private 
medical treatment records of July 1985, over 29 years after 
active service.  While the veteran has asserted that his 
arthritis is due to his working conditions while in service, 
there is no competent medical evidence corroborating the 
veteran's assertions and he is not competent to state the 
date of onset or etiology of his current degenerative 
arthritis, nor is he competent to relate it to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Furthermore, 
the Board notes that by the veteran's own testimony his 
problems with degenerative arthritis did not start until 
after discharge from service.  Any implied assertion of 
continuity is also viewed as unreliable.  The Board finds 
that the separation examination affirmatively disclosing 
normal lower extremities, upper extremities, and spine and 
the remarkable silence of the record in proximity to 
separation are far more probative than remote statements 
advanced in support of a claim for monetary benefits.  The 
Court has noted that in a merits context, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage, supra.  The competent 
evidence of record shows that the veteran's current 
degenerative arthritis of the knees, wrists, elbows and hips 
is not related to is not related to service. 

The most probative evidence establishes that the veteran did 
not have degenerative arthritis at separation from service.  
Furthermore, there is no reliable evidence of degenerative 
arthritis of the knees, wrists, elbows and hips within one 
year of separation from service and the remote onset of the 
degenerative arthritis is unrelated to service.  Accordingly, 
service connection is denied.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). See also 38 C.F.R. § 
3.102 (2002).

Bladder disability

The veteran is claiming service connection for a bladder 
disability manifested by an overactive bladder.  He alleges 
that his disability started while in service.

Service medical records are completely silent for any 
complaints of or treatment for an overactive bladder.  A 
separation physical of November 1956 noted the veteran's 
genito-urinary system as normal.  

Private medical treatment records of January 1988 note that 
the veteran had recently experienced some episodes of urinary 
incontinence.  

Private medical treatment records of September 1996 note a 
diagnosis of urinary incontinence.

VA outpatient treatment records of October 2000 note a 
diagnosis of urinary incontinence.  

VA examination report of July 2001 notes that the veteran 
reported that for several years he had been experiencing 
incontinence of urine and that he wears a pad that he has to 
change up to once every hour.  He stated that he has been 
told he has an overactive bladder.  He was diagnosed with 
bladder disorder/disability with chronic urinary 
incontinence. 

At the Video Conference hearing of July 2007 the veteran 
testified that he has an over active bladder for which he 
takes medication.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for a bladder disability 
manifested by an overactive bladder.

A review of the evidence of record shows that while the 
veteran has been noted to have an overactive bladder and 
urinary incontinence there is no competent evidence of record 
correlating the veteran's disability to service.  The 
competent evidence of record establishes that the veteran's 
bladder disability is not related to service.  While the 
veteran has alleged that he had an overactive bladder since 
service, service medical records are completely silent for 
any treatment for or complaints of a bladder disability, an 
overactive bladder or urinary incontinence.  The veteran has 
not presented any competent evidence of a nexus to service 
and his own assertion of bladder impairment in service is not 
credible.  

Furthermore, the Board notes that the first post-service 
evidence of treatment or complaints of urinary incontinence 
was in 1988.  This was 32 years after separation from 
service.  While the veteran has alleged that he has 
experienced problems with an overactive bladder since 
service, the record is remarkably silent for any complaints 
of or treatment for an overactive bladder for 32 years 
following separation from service.  Therefore, there is no 
evidence of continuity of symptomatology.

The only evidence of record of a nexus between the veteran's 
claimed disability and service are his own assertions.  The 
Board notes that the appellant is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno, 6 Vet. App at 470.  However, as a lay person, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu, 
supra.

The Board finds that service connection is not warranted as 
there is no competent evidence of record linking the 
veteran's bladder disability manifested by an overactive 
bladder to service  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Gilbert v. Derwinski, supra.  The veteran's claim is denied.

Heart Murmur

The veteran is claiming service connection for a heart 
murmur.  After a careful review of the evidence of record, 
the Board finds that the evidence is against a finding of 
service connection for heart murmur.

Service medical records are completely silent for any 
treatment of or findings of a heart murmur.  A separation 
physical of November 1956 noted the veteran's heart as 
normal.  

A cardiac catheterization of February 1983 noted normal 
coronary arteries, a possible mitral valve prolapse but 
without significant mitral regurgitation, and normal resting 
hemodynamics and oximetry.  

As noted above, service connection requires evidence of a 
current disability.  Without competent evidence of a current 
disability due to a heart murmur, service connection must be 
denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  In the 
present case, there is no current competent medical evidence 
of a heart murmur.  The veteran has not introduced any 
competent medical evidence that he currently has a heart 
murmur.  The only cardiac evaluation of record does not show 
the presence of a heart murmur.

In sum, the only evidence of a heart murmur comes from the 
veteran's own assertions.  However, as a layperson, he is not 
qualified to render an opinion concerning questions of 
medical causation.  See Espiritu, supra.  Without a diagnosis 
of a heart murmur service connection cannot be granted.

Epididymitis with orchitis

The veteran is claiming service connection for epididymitis 
with orchitis.  He alleges that his epididymitis with 
orchitis was incurred in service.  After a careful review of 
the evidence of record the Board finds that the evidence is 
against a finding of service connection for epididymitis with 
orchitis.

Service medical records of March 1956 note a diagnosis of 
traumatic epididymitis and orchitis.  A separation physical 
of November 1956 noted the veteran's skin and lymphatic 
system as normal.

VA examination report of July 2001 notes that the veteran 
denied having any complaints associated with epididymitis and 
orchitis.  He was assessed with vague history of epididymitis 
in the past, not found on present exam.  

Outpatient treatment records dated in November 2003 note a 
history of traumatic epididymitis and orchitis in 1956.

At the Video Conference hearing of July 2007 the veteran 
testified that he was still experiencing episodes of 
epididymitis and that he was currently having a flare up.  He 
further testified that he had been treated for epididymitis 
in April and June of 2006.

As noted above, service connection requires evidence of a 
current disability.  Without competent evidence of a current 
disability due to epididymitis with orchitis, service 
connection must be denied.  38 C.F.R. § 3.303; Brammer, 3 
Vet. App. 223.  In the present case, there is no current 
competent evidence of an active pathology of epididymitis 
with orchitis.  The veteran has not introduced any competent 
medical evidence that he currently has epididymitis with 
orchitis.  

While the veteran has alleged that he has experienced flare-
ups of his epididymitis with orchitis in the recent past and 
that he had been treated for these flare ups in April and 
June of 2006, there is no competent medical evidence of 
record documenting treatments for, complaints of or a 
diagnosis of epididymitis with orchitis since separation from 
service.  Therefore, the Board finds the veteran's assertions 
to be unreliable.

In sum, the only evidence of a current diagnosis of 
epididymitis with orchitis comes from the veteran's own 
assertions.  However, the Board notes that while the veteran 
is competent to report symptoms, as a layperson, he is not 
qualified to render an opinion concerning questions of 
medical causation.  See Espiritu, supra.  Without a current 
diagnosis of epididymitis with orchitis service connection 
cannot be granted.

Kidney Diosorder

The veteran is claiming service connection for a kidney 
disorder.  After a careful review of the evidence of record 
the Board finds that service connection for a kidney disorder 
is not warranted.

Service medical records of November 1955 note that the 
veteran was treated for pain in the upper right quadrant.  It 
was noted that he had a history of kidney infections.  Urine 
was negative.  A separation physical of November 1956 noted 
the veteran's genito-urinary system as normal.  Urinalysis 
specific gravity was 1.020.

VA outpatient treatment records of October 2000 note 
treatment for E.Coli urinary tract infection.  That same 
month he was diagnosed with pyleonephritis.  The veteran was 
treated and the infection resolved.  

VA examination report of 2001 notes that the veteran reported 
having kidney and urinary infections all his life.  He stated 
it was manifested periodically with infections requiring 
treatment with IV fluids.  He reported his last episode was 
in March 2001 and he had no complaints at the time.  He was 
diagnosed with undiagnosed chronic kidney disorder, with 
history of recurrent infections since childhood.

A review of the evidence of record shows that while the 
veteran has been noted to have a history of kidney infections 
there is no competent evidence of record correlating the 
veteran's kidney infections to service.  While the veteran 
was treated in service for pain in the upper quadrant and a 
history of kidney infections was noted, no diagnosis was made 
at the time.  Furthermore, the Board notes that this was an 
isolated incident for which the veteran was treated and which 
resolved with no evidence of sequelae.  At separation, the 
veteran's urine was normal.  Additionally, while there is 
evidence of post-service urinary tract infections and 
treatment for the same there is no evidence that these are 
related to the single isolated incident in service and no 
evidence of continuity of symptomatology.   Therefore, there 
is no evidence of a nexus to service.  

The only evidence of record of a nexus between the veteran's 
claimed disability and service are his own assertions.  The 
Board notes that the appellant is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno, 6 Vet. App at 470.  However, as a lay person, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu, 
supra.  

The Board finds that service connection is not warranted as 
there is no competent evidence of record linking the 
veteran's kidney infections to service.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  Gilbert v. Derwinski, supra.  The veteran's claim 
is denied.

Depression and PTSD

The veteran is claiming service connection for depression.  
After a review of the evidence of record the Board finds that 
while there is evidence of a diagnosis of depression, there 
is no evidence of a nexus to service and therefore service 
connection must be denied.

Service medical records are completely silent for any 
complaints of or treatment for any psychiatric condition 
including depression.  A separation physical of November 1956 
did not note any psychiatric problems.  

Private medical treatment records of February 1983 note that 
the veteran was treated for depression and anxiety-like 
symptoms.  The veteran stated that he was depressed due to 
his arthritis and some personal problems.  

Private medical treatment records of March 1985 note that the 
veteran sought treatment for depression.  He stated that he 
had been depressed for three years due to health concerns.  
He was diagnosed with major depression disorder, recurrent, 
not suicidal.  

Private medical treatment records of June 1997 note that the 
veteran sought treatment for depression due to worries about 
recent car accidents and personal problems.  He was diagnosed 
with major depression.  

Private medical treatment records of October 1997 note a 
diagnosis of depression.

VA mental health intake records of December 2000 note that 
the veteran reported that he experienced his first episode of 
depression in 1956 while he was still in the service and that 
he has suffered from depression since then.  He was assessed 
with major depression, recurrent.

A VA examination report of July 2001 notes that the veteran 
reported starting to experience depression as a child and 
that his depression got worse during his military service.  
He was assessed with major depression, severe, recurrent.  

VA outpatient treatment records of February note a diagnosis 
of questionable PTSD.  VA outpatient treatment records of 
July 2003 note a provisional diagnosis of PTSD and 
depression.  Additional VA outpatient treatment records note 
PTSD in the medical history.

At the Video Conference hearing of July 2007 the veteran 
testified that he was depressed due to his epididymitis.

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for depression or any other 
psychiatric disorder.  

While there is competent evidence of a diagnosis of major 
depression there is no evidence of a nexus to service.  The 
first documented treatment for depression is not until 
February 1983, this is more than 27 years after separation 
from service.  There is a remarkable absence of any evidence 
of complaints of or treatment for any psychiatric condition 
for at least 27 years after separation from service.  
Furthermore, the Board notes that the veteran, when he 
initially sought treatment for his depression, attributed his 
condition to his health and personal issues and stated in 
1983 that he had recently started to experience a depressed 
mood.  In fact, in 1985, he stated that he had been 
experiencing depression for the previous 3 years.  The Board 
finds the veterans statements while initially seeking 
treatment for his depression to be more credible than his 
current allegations that he suffered from depression while in 
service and that service aggravated his depression which are 
statements provided during the course of seeking monetary 
benefits.  

Furthermore, the Board notes that the preponderance of the 
evidence is also against a finding of depression on a 
secondary basis.  The veteran has argued that his depression 
is due to his arthritis and epididymitis.  However, the 
veteran is not service connected for either condition.  
Therefore, service connection on a secondary basis cannot be 
granted.  

Finally, the Board notes that while some VA outpatient 
treatment records have noted PTSD as a current medical 
problem, there is no diagnosis of PTSD.  There is a 
provisional diagnosis of PTSD and a diagnosis of questionable 
PTSD.  

Given the evidence, the Board finds that the only evidence in 
favor of the veteran's claim is his own assertion that his 
depression is related to service.  His opinion as to 
etiology, however, is insufficient to establish a 
relationship.  See Espiritu, supra (Laypersons are not 
competent to offer medical opinions).  At this time, there is 
no competent evidence linking depression to service or to a 
service connected disease or injury.  


ORDER

Service connection for degenerative arthritis of the hips, 
knees, wrists, and elbows is denied.

Service connection for a heart murmur is denied.

Service connection for a bladder disability manifested by an 
overactive bladder is denied.

Service connection for epididymitis with orchitis is denied.

Service connection for a kidney disorder is denied.

Service connection for depression is denied.

Service connection for PTSD is denied.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  In this case 
the AOJ had scheduled the veteran for a VA examination as it 
was deemed necessary to decide the veteran's claim.  The 
Board notes that while the veteran did not report to the VA 
examination as scheduled, he did request the examination to 
be rescheduled and showed a willingness to report to the 
examination.

In the present case, service medical records of February 1955 
show a diagnosis of gout.

VA outpatient treatment records of November 2003 note amongst 
the veteran's medical problems, gout, stable.  

Service connection for gout was granted in a rating decision 
of October 2004.

A January 2005 letter form the veteran's private physician, 
Dr J.K., states that the veteran has a history of gout and 
that in April 1999 he was seen for swelling and pain of the 
left knee.  Fluid taken from the knee disclosed the presence 
of uric acid crystals.  He was treated with local steroid 
injection and was put on medication.  The letter goes on to 
state that he was subsequently seen on a few occasions for 
acute onset of pain and swelling in the elbow and wrist, for 
which he was also treated with local steroid injections.

A VA examination report of January 2006 notes that the 
veteran reported experiencing recurring attacks of gout in 
his left large toe twice per year.  He also reported 
recurrent gout in his left elbow which occurs about four 
times a year and gout in his right knee which is flaring all 
the time, everyday.  Finally, he reported gout in his right 
wrist which had most recently flared in the last month.  
Physical examination revealed the veteran had mild hallux 
valgus on the left great toe.  There were no obvious signs of 
swelling of the left great toe.  The toe could dorsiflex 25 
degrees, and plantar flex 25 degrees.  He had mild valgus 
orientation of the right knee with swelling of the lateral 
aspect of the knee.  He could extend the knee to 0 degrees 
and flex the knee to 100 degrees with moderate discomfort and 
pain with manipulation of the knee.  The veteran's left elbow 
was moderately enlarged with reduced range of motion.  The 
elbow lacked 20 degrees full extension and flexed to 110 
degrees, lacking 30 degrees full extension.  The veteran 
supinated to 70 degree, lacking 25 degrees, and pronated to 
60 degrees lacking 35 degrees.  There was mild enlargement of 
the right wrist and reduced range of motion.  He could flex 
the wrist to 35 degrees, and extend to 45 degrees.  He could 
radially deviate 5 degrees and ulnarly radiate 25 degrees.  
The most the veteran could walk was 40 feet.   The examiner 
assessed the veteran with degenerative joint disease, 
multiple joints, and intermittent gout.  He opined that it is 
not possible to discern whether his medical history is 
accurate or not, as the available information in the file 
concerning treatment for gout is scant, consisting of only 
one page which does not seem to correlate with his history. 
If his medical history is accurate, however, then gout likely 
affected his right knee, right wrist, left big toe MTP joint, 
and left elbow.  Absent better cfile records concerning 
treatment for gout no further determinations can be made.  
During period of exacerbation with repetitive use, this 
patient will likely lose an additional 5 degrees regarding 
his right knee, his right wrist and left elbow.

Private medical treatment records of March and April 2006 
note a diagnosis of gout.  

VA outpatient treatment records of September 2006 note a 
diagnosis of gout, stable.  

At the Video Conference hearing the veteran testified that he 
experiences flare ups of gout two to three times a year with 
the most recent exacerbation being in March 2007.  He further 
testified that he always was treated for his gout flare up at 
Kaiser.  

A VA examination is necessary to determine the current level 
of disability associated with the veteran's service connected 
gout.  At the VA examination the veteran's right knee, left 
elbow and right wrist were swollen and the veteran had 
limitation of motion in those joints.  However, the examiner 
did not state whether the swelling and limitation of motion 
found were due to gout or another condition.  Therefore, a 
new examination is needed.

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded an 
additional VA examination in order to 
more accurately determine the current 
severity of his service-connected gout.  
The examiner should report all 
pertinent symptomatology and findings 
and state whether any of the findings 
are due to the veteran's service-
connected gout or another condition.  
The examiner's comments should 
encompass the veteran's medical 
history, as well as the effects of his 
service-connected gout upon his 
ordinary activities, to include any 
function loss due to pain, on use or 
due to flareups.  The claims folder 
should be made available to the 
examiner.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


